738 F.2d 1067
Adam LOPEZ-MENDOZA, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.Elias SANDOVAL-SANCHEZ, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
Nos. 79-7673, 80-7189.
United States Court of Appeals,Ninth Circuit.
July 27, 1984.

Mary L. Heen, American Civil Liberties Union, New York City, Douglas P. Haffer, San Francisco, Cal., for Mendoza.
John E. Huerta, Mexican American Legal Defense & Educational Fund, Los Angeles, Cal., for Sanchez.
Karen Morrisette, Washington, D.C., James P. Morris, Atty., Dept. of Justice, Margaret J. Perry, Washington, D.C., for respondent.
Before BROWNING, Chief Judge, WRIGHT, GOODWIN, WALLACE, HUG, FLETCHER, ALARCON, POOLE, CANBY, NORRIS and REINHARDT, Circuit Judges.

ORDER

1
By Order filed July 21, 1981, a majority of the full court ordered these cases reheard en banc pursuant to this Court's Rule 25.  The previous three-judge panel assignments were withdrawn.


2
These cases were taken en banc solely to consider whether application of the exclusionary rule should be extended to deportation proceedings.  Subsequently, the United States Supreme Court reversed the decision of the en banc court in an opinion dated July 5, 1984, --- U.S. ----, 104 S. Ct. 3479, 81 L.Ed.2d ---.


3
These cases are remanded to their respective three-judge panels for resolution in light of the opinion of the Supreme Court.